DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support for (page No., paragraph No., FIG. No., etc.) such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation found in at least claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There does not seem to be any drawings as to: wherein the program bias is applied after the pre-program bias is applied; all operations illustrated seem to end with a pre-program operation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein, after the memory 15string is coupled to the bit line, the first channel region is boosted by turning off the selected memory cell and applying a pass bias to gate electrodes of unselected memory cells among the plurality of memory cells.
Claim(s) 3-5 depend from claim 2 and as such are also objected on the basis of their dependency from an objected claim.
Claim(s) 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record does not seem to teach or suggest the claimed invention: A semiconductor device comprising: a memory string coupled between a source line and a bit line, the memory string including at least one first select transistor, a plurality of 5memory cells, and at least one second select transistor, wherein a channel region of the memory string includes a first channel region at one side of a selected memory cell among the plurality of memory cells and a second channel region at the other side of the selected memory cell; and a control logic configured to couple the memory string to the 10source line or the bit line, turn off a selected memory cell, increase a level of word lines coupled to unselected memory cells among the plurality of memory cells to a pass .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20200051648 to Yang (“Yang”) in view of U.S. Patent/Publication No. 10424381 to Shim et al. (“Shim”).  
As to claim 1, Yang teaches substantially the claimed invention, including: A semiconductor device (As found in at least FIG. 1) comprising: a memory string coupled between a source line and a bit line (As found in at least FIG. 4F: plurality of memory strings, at least one of which is coupled between a source line SL and a bit line; one such bit line, for example, 411), the memory string including at least one source select transistor, a plurality of 5memory cells, and at 
While Yang may not expressly textualize or set forth: wherein a channel region of the memory string includes a first channel region at one side of a selected memory cell among the plurality of memory cells and a second channel region at the other side of the selected memory cell.
Nevertheless, in agreement with teachings in at least FIG. 8 of the drawings of the present Application, and thus at the very least obviating such teachings, FIG. 4F-4G, 7 and 9A in Yang provide a channel of selected memory cell (coupled to WL94 in FIG. 4G) including a first and second channel regions at both ends of such memory cell: selected bit line has a 0 voltage potential, selected drain select transistor is ON, unselected word lines on both sides of the selected wordline are biased at VPASS potential, selected word line is first boosted at time interval t4-t5 and the applied a programming potential at time interval t5-t6; 
and a control logic configured to boost the first channel region, apply a 10pre-program bias to a gate electrode of the selected memory cell such that electrons are injected into a space region of the selected memory cell, and apply a program bias to the gate electrode (As found in FIG. 9A: selected word line is first boosted at time interval t4-t5 and the applied a programming potential at time 
Moreover, relevantly and complementarily, Shim also teaches wherein a channel region of the memory string includes a first channel region at one side of a selected memory cell among the plurality of memory cells and a second channel region at the other side of the selected memory cell (As found in at least FIG. 6 and at least Column 11, lines 45-67, Column 12, lines 1-8); and a control logic configured to boost the first channel region, apply a 10pre-program bias to a gate electrode of the selected memory cell such that electrons are injected into a space region of the selected memory cell, and apply a program bias to the gate electrode (As found in at least FIGS. 1 and 7B).
Yang and Shim are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: non-volatile memory channel boosting/programming. 
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Yang as set forth above and as found in the teachings of the reference with the relevant and complementary teachings of Shim also as set forth above and as found in the teachings of the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: the teachings of both Yang and Shim, at least in part, consider measures that could lead to better memory cell programming relevant to memory 
Therefore, it would have been obvious to combine Yang with Shim to make the above modification.
As to claim 6, at least Yang teaches wherein the pre-program bias is less than the program bias (As found in at least FIG. 9A: boost voltage is less than program bias).
As to claim 7, at least Yang teaches wherein, when the pre- 10program bias is applied, the pre-program bias is applied to at least one unselected memory cell adjacent to the selected memory cell among the unselected memory cells (As found in at least FIG. 9A, when the pre-program Boost is applied, at the same time, period T4-t5, a pre-program bias is applied to at least one unselected memory cell that is biased by unselected word lines Unsel).
As to claim 8, at least Yang teaches wherein, after the channel 15region is precharged, the first channel region is boosted (As found in at least FIG. 9A, after precharge at interval t2-t3, the channel region is boosted at least at interval t4-t5).
As to claim 9, both Yang and Shim teach wherein the first channel region is selectively boosted in the channel region (As found in analysis found in the rejection to at least claim 1; for example consider FIG. 6 and at least Column 11, lines 45-67, Column 12, lines 1-8 in Shim).
As to claim 10, At least Yang teaches wherein the pre-program bias is applied after the first channel region is boosted (As found in at least FIG. 9A, 
As to claim 11, at least Yang teaches wherein the program bias is applied after the pre-program bias is applied as found in at least FIG. 9A: before program bias at interval t5-t6, pre-program at interval t4-t5). 
Moreover, at least Shim teaches complementary teachings as found in at least FIG. 14A: plurality of consecutive program biases one after the other; one of these program pulses following the one in at least FIG. 7B).
As to claim 15, see rejection to at least claim 1; moreover, at least Shim teaches wherein the pre-program bias is less than the program bias and greater than the pass bias (As found in at least FIG. 7B and at least Column 12, lines 40-41; wherein it is explicitly disclosed that the pass voltage may have a level lower than the program voltage; and where in at least FIG. 7B, it is explicitly disclosed that the program voltage in the 1st interval is lower than the program voltage in the 2nd interval).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 1811097. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter, in brief and saliently as found in at least claim 1 of the Application and claim 1 of the Patent: a semiconductor device including a memory device which comprises memory strings between a source line and a bit line, and such string comprises memory cells, where under operation at least one of them includes a channel that under operations includes first and second channel regions, and such first region is boosted, and the memory cell undergoes a pre-program followed by a program operations. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827